Hamm, J.
Appeal by claimant from a decision of the Unemplojmient Insurance Appeal Board that the claimant was not available for employment and was therefore not eligible for benefits. The board found that the claimant, although admittedly wishing to work only for a temporary period, had consistently sought permanent work, that she failed to make an active and realistic search for work and that her job efforts were token in nature and did not show a genuine attachment to the labor market. “Whether a person is available for employment during a specific period is a question of fact to be determined by the referee and the Appeal Board.” (Matter of Dunn [Corsi], 1 A D 2d 722.) We may not say as a matter of law that the board could not find as it did upon this record (Labor Law, § 623). Decision affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.